EXHIBIT 10.1


 

FORM OF

INCENTIVE STOCK OPTION AGREEMENT

USED WITH

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

2002 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

 

OPTION AGREEMENT made as of the          day of
                                  ,                  between DOVER DOWNS GAMING
& ENTERTAINMENT, INC., a Delaware corporation (hereinafter called “Company”),
and                                                    , an employee of the
Company, or one or more of its subsidiaries (hereinafter called the “Employee”).

 

WHEREAS, the Company desires to afford the Employee an opportunity to purchase
shares of its Common Stock at the par value of $.10 per share (hereinafter
called the “Common Stock”), pursuant to the terms and provisions of the
Company’s 2002 Stock Incentive Plan, as Amended and Restated (hereinafter called
the “Plan”), and as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and Employee’s employment by the Company, the parties hereto agree as follows:

 

1.             THE PLAN.  This Option Agreement is made pursuant to and in
accordance with the terms and provisions of the Plan.  Anything in this Option
Agreement to the contrary notwithstanding, the terms and provisions of the Plan,
all of which are incorporated herein by reference, shall be controlling in the
event of any inconsistency herewith.

 

2.             GRANT OF OPTION.  The Company hereby irrevocably grants to the
Employee the right and option (hereinafter called the “Option”), to purchase all
or any part of an aggregate of                           shares of Common Stock
(subject to adjustment as provided in Paragraph 8 hereof), on the terms and
conditions hereinafter set forth.

 

3.             PURCHASE PRICE.  The purchase price of the shares of the Common
Stock covered by the Option shall be $                   per share (the “Option
Price”).

 

--------------------------------------------------------------------------------


 

4.             TERM OF OPTION.  The term of the Option shall be for a period of
eight (8) full calendar years from the date hereof, subject to earlier
termination as provided in Paragraph 7 hereof. The Option may be exercised, from
time to time, but not after the expiration of eight (8) full calendar years from
the date of this Agreement, in accordance with the following vesting schedule:

 

Anniversary
Date
of this
Agreement

 

Percentage
of
Total Grant
Exercisable

 

Number
of
Shares
Exercisable

 

Cumulative
Number of
Shares
Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Option shall be exercised by the Employee by giving written notice to the
Company specifying the number of full shares to be purchased.  The Option price
shall be paid in accordance with Paragraph 10 at the time of exercise and no
shares shall be purchased if the Employee is not at the time of exercise in the
employ of the Company, or a subsidiary, except as provided in Paragraph 7.

 

5.             ADMINISTRATION.  The Plan shall be administered by the
Compensation and Stock Option Committee of the Board of Directors of the
Company, hereinafter referred to as the “Committee”.  The Committee is
authorized and empowered to administer and interpret the Plan and this Option
Agreement.  Any interpretations of this Option Agreement or of the Plan made by
the Committee shall be final and binding upon the parties hereto.

 

6.             NON-TRANSFERABILITY.  The Option shall not be assignable nor
transferable except by Will or by the laws of descent and distribution, provided
that this Section may be amended, at the sole and absolute discretion of the
Committee, to permit certain transfers on such terms and conditions as it deems
appropriate.  During the lifetime of the Employee, the Option shall be
exercisable only by the Employee.  After the death of the Employee, the Option
may be exercised prior to its termination as set forth in Paragraph 7 hereof,
and shall not be subject to execution, attachment or other process.

 

--------------------------------------------------------------------------------


 

7.                                     TERMINATION.  This Option may not be
exercised by the Employee unless, at the time of the exercise, the Employee is
in the employment of the Company, or a subsidiary, except as follows:

 

(a)           Prior to the expiration of ninety (90) days from the date of the
Employee’s termination of employment other than by reason of death;

 

(b)           Prior to the expiration of one (1) year from the date of the
Employee’s death if his death occurs not later than ninety (90) days after the
Employee’s termination of employment; and

 

(c)           Prior to the termination of the Plan pursuant to Section 16 of the
Plan.

 

The termination of employment of an Employee by reason other than death shall
not accelerate or otherwise affect the number of shares with respect to which
this Option may be exercised, and this Option may only be exercised with respect
to that number of shares subject thereto at the date of such termination.  If
the Employee’s termination of employment is by reason of death, then the number
of shares with respect to which this Option may be exercised shall be
accelerated such that, any conditions of the Plan or this Option
notwithstanding, all unexercised shares subject to this Option shall be
exercisable as otherwise herein provided.  In such event, the Option may be
exercised by a legatee or legatees of the Employee mentioned in the Employee’s
Last Will and Testament, or by the Employee’s personal representatives or
distributees, provided, notice of exercise of the Option is given to the Company
by such person within one (1) year following the date of Employee’s death.

 

8.                                     CHANGE IN CAPITALIZATION.  If there are
any changes in the capitalization of the Company affecting in any manner the
number or kind of outstanding shares of Common Stock of the Company, whether
such changes have been occasioned by declaration of stock dividend, stock
split-ups, reclassifications or recapitalizations of such stock, or because the
Company has merged or consolidated with some other corporation (and provided
this Option does not thereby become terminated pursuant to Section 9 hereof), or
for any other reason whatsoever, then the number and kind of shares then subject
to this Option and the price to be paid therefore shall be proportionately
adjusted

 

--------------------------------------------------------------------------------


 

by the Committee to whatever extent the Committee determines that any such
change equitably requires an adjustment.  In no case shall the Company be
required to sell a fractional share of Common Stock, and the total adjustment as
set forth above shall be limited accordingly.

 

9.             MERGERS OR CONSOLIDATIONS.  If the Company at any time should
elect to dissolve, undergo a reorganization or split-up of its stock or merge or
consolidate with any other corporation and the Company is not the surviving
corporation, then (unless in the case of a reorganization, stock split-up,
merger or consolidation, one or more of the surviving corporations assumes the
options under the Plan or issues substitute options in place thereof) each
Employee holding outstanding options not yet exercised shall be notified of his
right to exercise such options to the extent then exercisable prior to such
dissolution, reorganization, stock split-ups, merger or consolidation.  The
Committee may, in its sole and absolute discretion and on such terms and
conditions as it deems appropriate, authorize the exercise of such options with
respect to all shares covered thereby.  Any option shall thereupon be deemed
terminated, and simultaneously  the Plan itself shall be deemed terminated.

 

10.           METHOD OF EXERCISING THE OPTION.  The Employee may exercise this
Option by written notice to the Company, substantially in the form attached as
Exhibit A hereto.  Such notice shall state the Employee’s intention to exercise
the Option and the number of shares in respect to which it is being exercised
and shall be signed by the Employee or a legatee or personal representative of
the Employee.  Such notice shall be accompanied by payment of the full amount of
the Option Price and instructions shall be given as to the manner in which the
stock certificates shall be registered, i.e., in the name of an Employee or in
the name of the Employee and a close relative jointly, with the right of
survivorship, or in the name of the Employee’s legatee or personal
representative.  The Option Price shall be payable (a) in cash or its
equivalent, (b) by tendering previously acquired shares of Common Stock having
an aggregate Fair Market Value (as defined in the Plan) on the last trading day
prior to the date of exercise equal to the total Option Price (provided that the
shares of Common Stock which

 

--------------------------------------------------------------------------------


 

are tendered must have been held by the Employee for at least twelve (12) months
prior to their tender to satisfy the Option Price), or (c) by a combination of
any of the foregoing.

 

11.           REQUIREMENTS OF LAW.  If any law, regulation of the Securities and
Exchange Commission, or any regulation of any other commission or agency having
jurisdiction shall require the Company or the Employee to take any action with
respect to the shares of Common Stock acquired by the exercise of this Option,
then the date upon which the Company shall deliver or cause to be delivered the
certificate or certificates for the shares of Common Stock shall be postponed
until full compliance has been made with all such requirements or law or
regulation.  Further, at or before the time of the delivery of the shares with
respect to which exercise of this Option has been made, the Employee shall
deliver to the Company a written statement that the Employee intends to hold the
shares, so acquired on exercise of this Option, for investment and not with a
view to resale or other distribution thereof to the public.  Further, in the
event the Company shall determine that, in compliance with the Securities Act of
1933 or other applicable statute or regulation, it is necessary to register any
of the shares of Common Stock with respect to which an exercise of this Option
has been made, or to qualify any such shares for exemption for any of the
requirements of the Securities Act of 1933 or other applicable statute or
regulations, then the Company shall take such action at its own expense, but not
until such action has been completed shall the Option shares be delivered to the
Employee.

 

12.           NO EFFECT ON EMPLOYMENT.  Nothing herein shall be construed to
limit or restrict the right of the Company or any of its subsidiaries to
terminate an Employee’s employment at any time, with or without cause, or to
increase or decrease the compensation of the Employee from the rate in existence
at the time this Option is granted.

 

13.           RESTRICTION ON RESALE.  Whether or not the shares of Common Stock
acquired upon exercise of an Option have been registered under the Securities
Act of 1933, Employee may not

 

--------------------------------------------------------------------------------


 

sell, transfer, assign, gift, pledge or otherwise dispose of such shares for a
one (1) year period commencing on the date of acquisition of such shares.

 

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an authorized officer, and the Employee has hereunto set hand and
seal, all as of the day and year first above written.

 

 

Dover Downs Gaming & Entertainment, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Employee

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

SS #

 

 

--------------------------------------------------------------------------------